Citation Nr: 0900720	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability, including as secondary to a right knee 
disability.

4.  Entitlement to service connection for lung scarring due 
to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.


FINDING OF FACT

In December 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested that the claims for 
entitlement to service connection for a right knee 
disability; a right ankle disability; a left knee disability, 
including as secondary to a right knee disability; and lung 
scarring due to exposure to asbestos be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his claims for 
entitlement to service connection for a right knee 
disability; a right ankle disability; a left knee disability, 
including as secondary to a right knee disability; and lung 
scarring due to exposure to asbestos and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claims of entitlement to service connection 
for a right knee disability; a right ankle disability; a left 
knee disability, including as secondary to a right knee 
disability; and lung scarring due to exposure to asbestos are 
dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


